The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	
	The Amendment filed October 28, 2021 has been entered. Claims 1, 11-12, 14, 20-22, 24-28, 34-35, 37-39 and 43 are pending. Claims 1, 14, and 20 have been amended. 
  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-12, 14, 20-22, 24-25, 34-35, 37-39 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich (GB 2023483 A; Jan. 3, 1980; already made of record) in view of Lefebvre (US 2001/0028905 A1; Oct. 11, 2001), Zwahlen (EP 1203533 B1; May 8, 2002; English Translation) and Sollich, “Sollich 2” (US Patent No. 4,473,344; Sep. 25, 1984; already made of record).
Regarding claims 1, 14, 20 and 43, Sollich discloses a system and method for making a strip of edible material comprising providing a feed hopper that has a base with a discharge opening having a first and second side, wherein the first and second side are separated at a distance corresponding to the width of the edible material. Sollich further discloses providing a calibration roller (corresponding to applicant's discharge shaping roller) that is adjacent the hopper and a cooling roller having a cooling surface (page 1 lines 55-80). Sollich discloses that the flowable edible material is discharged between the cooling roller and the calibration roller (8), wherein the calibration roller is located above the cooling roller, and therefore the top surface of the 
Sollich discloses that a hot, flowable material exits from the feed hopper onto a cooling roller with an adjacent calibration roller, corresponding to applicant’s discharge shaping roller, and further that the feed hopper and calibration roller (e.g. discharge roller) can be heated (page 1 lines 55-80). Sollich teaches that the distance between the calibration roller and the cooling roller represents a desired height of the strips. Sollich teaches that the strip of edible material adheres to the cooling roller to produce a cooled strip of edible material. 
Sollich teaches that the edible material passes through the hopper discharge opening to the discharge shaping roller and cooling roller to form a strip of edible material. 
Sollich further teaches that the cooled strip of edible material is separated from the cooling roller by a stripping device (corresponding to applicant’s blade) (page 2 lines 1-20). While Sollich discloses a blade to separate the edible material from the cooling roller, Sollich does not specifically disclose that the blade as heated. However, it would have been obvious to one of ordinary skill in the art to have the blade heated. The edible material is adhered to the cooling roller and heating the separating blade would expectedly allow the material to release from the cooling roller more easily.
While Sollich discloses the system and method as described above, Sollich fails to teach the base having several strip-forming regions with a plurality of discharge openings so as to provide a plurality of strips and edible material.

It would have been obvious to one of ordinary skill in the art to have the hopper of Sollich comprise a plurality of discharge openings positioned across the width of the hopper as taught by Lefebvre. Doing so would yield the predictable result of being able to provide a plurality of strips of edible material in Sollich and it obvious to one of ordinary skill if more than one strip is desired at one time. Such methodology of duplicating so as to provide a plurality of edible strips is known in the art and therefore such modification to the system and method of Sollich is obvious to one of ordinary skill in the art.
Sollich discloses providing a strip of edible material, and further teaches that the strip of material can be deposited onto another layer of confectionery mass to form a layered product (page 2 lines 20-35). Therefore, Sollich discloses depositing the edible strips on top of a base material. 
Sollich discloses a cooling roller and calibration roller, or discharge shaping roller as described above, but fails to teach the rotational direction of the calibration roller, wherein the calibration roller and discharge shaping roller are configured to rotate in the same rotational direction. The examiner notes that the amended claim language only requires that the rollers be capable of rotating in the same rotational direction by using the phrase “configured to” and do not have to actually be rotating in the same rotational direction if they are capable of performing such function.

As Zwahlen discloses that it is known in the art to have the shaping roller (e.g. the satellite roller in Zwahlen) rotate in the same direction as the base roller so as to control the thickness of the dough strip, it would have been obvious to have the calibration roller of Sollich rotate in the same rotational direction as the cooling roller in Sollich. The calibration roller and cooling roller of Sollich are located in a similar position as the two different rollers in Zwahlen, wherein the calibration roller is above the cooling roller, and therefore having the two rollers in Sollich rotate in the same rotational direction would predictably control the thickness of the edible strip as taught by Zwahlen. Sollich further teaches that the two rollers are in constant contact with the flowable material and maintain an equal radial distance between the rotational centers of the two rollers. 
With respect to the discharge shaping roller being positioned partially within an interior of the hopper such that it contacts the flowable edible material inside the hopper and keeps the flowable edible material in circulation inside the hopper, the examiner notes that Sollich discloses that the discharge shaping roller (8) is positioned adjacent the hopper (7) (See Figure 1), but fails to specifically teach that the discharge shaping roller is positioned partially within the interior of the hopper. 

As Sollich 2 discloses a system for producing a multilayer strip of material comprising both a hopper and discharge shaping roller similar to Sollich, and further that the discharge shaping roller is positions at least partially within the interior of the hopper, it would have been obvious to one of ordinary skill in the art to position the discharge shaping roller of Sollich at least partially within an interior of the hopper based upon what is taught by Sollich 2. 
The examiner notes that the exact position of the discharge shaping roller is merely an obvious variant over Sollich, and further that such position of the discharge shaping roller is known in the art as taught by Sollich 2. Moving the shaping roller of Sollich to be more interior of the hopper does not change how the discharge shaping roller functions, as it would still function to provide a desired thickness to the edible material exiting from the hopper. 
This is merely a rearrangement of parts and obvious to one of ordinary skill in the art as changing the position of the discharge shaping roller to be more interior in the hopper does not change the operation of the hopper in conjunction with the discharge shaping roller (See MPEP 2144.04 VI C).

As the material is constantly exiting the hopper onto the discharge roller, the material is constantly moving inside the hopper in the same rotational direction as the discharge roller and therefore the material is considered to remain in circulation due to the exiting onto the discharge roller.


Regarding claims 11 and 12, Sollich discloses that the edible material is caramel, toffee, fudge, fondant, jelly, nougat or the like (page 1 lines 1-20).
Lefebvre discloses that the base edible material is a biscuit, nougat or the like with a caramel, nougat, or the like material on top ([0049] and [0050]).
It would have been obvious to one of ordinary skill in the art to have the edible strips comprise barrier crème and the base material a cookie. Both are similar to what is disclosed by the prior art. The prior art discloses a confectionary product and therefore it would have been obvious to provide any known confectionary product. 
Regarding claims 21 and 22, Sollich discloses that the flowable edible material caramel, toffee, fudge, fondant, jelly, nougat or the like (col 1 lines 1-10). 
With respect to the edible material being fat based, the compositions of Sollich are known to include fat, such as fudge.

Lefebvre further teaches that the coating material is a mixture of sugar, water and fat ([0049]). 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the edible material comprising at least 50% by weight fat.  
Regarding claim 24, Sollich further teaches that the calibration roller, or applicant’s discharge roller is connected, or interlocked, with the feed hopper, or applicant’s hopper (page 1 lines 60-125; See Figures).
Regarding claim 25, while Sollich discloses the system as described above, Sollich fails to specifically teach the line rate in which the edible strips are produced. 
Sollich, however, teaches that the rotational speed is adjustable according to particular operating conditions and the desired properties of the material being deposited onto the roller (page 1 lines 110-120). The rotational speed is with regard to the cooling roller in Sollich, in which the speed of revolution of the cooling roller is adjusted depending on the properties of the confectionery mass and on the desired 
Further, absent a showing of criticality by applicant, one of ordinary skill in the art would be motivated to adjust the line speed, including over the claimed range, to appropriately match the cooling roller speed to achieve the desired properties in the edible material. 
Regarding claims 34 and 35, as stated above, the prior art teaches depositing a strip of edible material onto a base of edible material (page 2 lines 20-30). Sollich teaches that the layers of material exit a heated feed hopper and further that the calibration roller can be heated, but fails to specifically teach that the layered material is further heated and then hardened on top of the base material. 
It would have been obvious to one of ordinary skill in the art to melt a portion of the strip after depositing onto the base material followed by hardening so as to ensure 
Regarding claim 37, as stated above, Sollich in view of Zwahlen disclose that the shaping roller and cooler roller rotate in the same rotational direction. Zwahlen further teaches that two sets of rollers rotate in a counter clockwise direction ([0047]). 
It would have been obvious to one of ordinary skill in the art to have the discharge shaping roller and cooling roller of Sollich rotate in a counter clockwise direction as taught by Zwahlen. Zwahlen discloses that such rotation provides a means for controlling the thickness of an edible material. Further, the direction of rotation is dependent on the location of the feed hopper.  
Regarding claim 38, Zwahlen discloses two rollers for controlling the thickness of a dough sheet as described above, and further teaches that a drive motor controls the roller to control the speed ([0037]). It would have been obvious to one of ordinary 
Regarding claim 39, as stated above, Sollich in view of Zwahlen teach that the discharge shaping roller and cooling roller rotate in the same rotational direction, wherein the discharge shaping roller pushes the edible material back towards the hopper outlet to control the thickness of the product and therefore the prior art teaches that the discharge shaping roller moves the edible material in one direction, back towards the hopper, and the cooling roller moves the edible material in a different direction away from the hopper.



Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich (GB 2023483 A; Jan. 3, 1980), Lefebvre (US 2001/0028905 A1; Oct. 11, 2001), Zwahlen (EP 1203533 B1; May 8, 2002) and Sollich, “Sollich 2” (US Patent No. 4,473,344; Sep. 25, 1984; already made of record) as applied to claim 1 above, and further in view of Peterson et al. (US 2004/0161511 A1; Aug. 19, 2004).
Regarding claims 26-28, as stated above, the prior art teaches a hopper for containing an edible flowable material, but fails to teach the hopper including a vibrator or that it is fully heat traced.

It would have been obvious to one of ordinary skill in the art to provide the hopper of Sollich with a vibrator as taught by Peterson. Doing so would enhance the mixing of the material in the hopper of Sollich so as to provide a thoroughly mixed product. It further would have been obvious to one of ordinary skill in the art to provide the hopper of Sollich with a heating means as taught by Peterson so as to provide a fully heat traced hopper body that is able to keep the materials heated and flowable. 



Response to Arguments
Applicant’s amendments and arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 8-12 that none of the cited references teach or even suggest making or using a system that includes a discharge shaping roller that is configured as recited in the present claims. Applicant states that Zwhalen teaches eight satellite rollers that are part of a roller basket, wherein the satellite rollers are not configured to rotate in a same rotational direction while in constant contact with the flowable material. 

Further, the examiner notes that the claims only require that the rollers be configured to rotate in the same direction. The two rollers of Sollich would be capable of rotating in the same direction. Also, the two rollers of Sollich 2, which are already known to rotate, would be capable of rotating in the same direction.  
For the reasons stated above, this arguments is not found persuasive. 
Applicant further argues on pages 13-14 that the prior art fails to teach that the plurality of discharge openings as positioned across a width of the hopper as Lefebvre 
This is not found persuasive as Sollich is relied upon to teach a discharge roller surface that defines the top surface of the flowable material. Lefebvre discloses a process and system for producing confectionary bars wherein said hopper holding the edible material has a plurality of discharge openings positioned across a width to produce a plurality of strips of edible material (see Figures; [0010]-[0013]). Therefore, it would have been obvious to one of ordinary skill in the art to have the hopper of Sollich comprise a plurality of discharge openings positioned across the width of the hopper as taught by Lefebvre. Doing so would yield the predictable result of being able to provide a plurality of strips of edible material in Sollich that exit onto the discharge roller surface and it obvious to one of ordinary skill if more than one strip is desired at one time. Such methodology of duplicating so as to provide a plurality of edible strips is known in the art and therefore such modification to the system and method of Sollich is obvious to one of ordinary skill in the art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the discharge shaping roller being positioned partially within an interior of the hopper such that it contacts the flowable edible material inside the hopper and keeps the flowable edible material in circulation inside the hopper, the examiner notes that Sollich discloses that the discharge shaping roller (8) is positioned adjacent the hopper (7) (See Figure 1), but fails to specifically teach that the discharge shaping roller is positioned partially within the interior of the hopper. 
Sollich 2, however, teaches a system for continuous production of a malleable multiple layer sweet material, wherein the system comprises a material supply vessel 8, or hopper, and a calibration roller 9, which corresponds to applicant’s discharge shaping roller. Sollich 2 further teaches that the bottom of the hopper is formed by the calibration roller, thereby teaches that the calibration roller is positioned partially within an interior of the hopper (col 3 lines 10-20, Fig. 2). 
As Sollich 2 discloses a system for producing a multilayer strip of material comprising both a hopper and discharge shaping roller similar to Sollich, and further that the discharge shaping roller is positions at least partially within the interior of the hopper, it would have been obvious to one of ordinary skill in the art to position the discharge shaping roller of Sollich at least partially within an interior of the hopper based upon what is taught by Sollich 2. 
The examiner notes that the exact position of the discharge shaping roller is merely an obvious variant over Sollich, and further that such position of the discharge 
This is merely a rearrangement of parts and obvious to one of ordinary skill in the art as changing the position of the discharge shaping roller to be more interior in the hopper does not change the operation of the hopper in conjunction with the discharge shaping roller (See MPEP 2144.04 VI C).
The examiner further notes that the prior art as discussed above discloses that a hot, flowable material exits from the supply vessel, or hopper, onto a calibration roller (corresponding to applicant's discharge shaping roller) that is positioned at least partially within an interior of the hopper (page 1 lines 57-80).
As the material is constantly exiting the hopper onto the discharge roller, the material is constantly moving inside the hopper in the same rotational direction as the discharge roller and therefore the material is considered to remain in circulation due to the exiting onto the discharge roller.
For the reasons stated above, 103 rejections are maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A COX/Primary Examiner, Art Unit 1791